Bell, J.
We are of opinion that the court below did not err in overruling the demurrer to the petition. The petition calls the *349instrument sued on a promissory note, and alleges that the note was transferred'!» the petitioner for value. The note sued on is made a part of the petition, and the assignment, which is written on the note, shows that it was for value received by the assignor-. We are of opinion that the instrument upon which the , suit is brought shows a special contract between the original parties, whereby the maker of the instrument undertook to pay to either of the persons named as payees the sum of money mentioned in the instrument. Either of the persons named as payees were entitled to receive the whole of the money, and payment to either of them would discharge the maker of the instrument from further liability. We think that either one of the payees might make an assignment, and under our laws respecting assignments, the assignee could maintain an action in his own name. The petition alleges that the assignee 'paid a valuable consideration for the assignment to him, and this fact would give the assignee an equitable" right to have the money due upon the contract paid to him. We are of opinion that there is no error in the judgment, and the same is .therefore affirmed.
Judgment affirmed.